Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MICROPOROUS POLYOLEFIN MEMBRANE, MULTILAYER MICROPOROUS POLYOLEFIN MEMBRANE, LAMINATED MICROPOROUS POLYOLEFIN MEMBRANE AND SEPARATOR

Examiner: Adam Arciero	SN: 16/488,176	Art Unit: 1727	June 2, 2022 

DETAILED ACTION
The Application filed on August 22, 2019 has been received. Claims 8-25 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. (WO 2015/194504 A1; as found in IDS dated 08/22/2019 and using machine translation for citation purposes).
As to Claims 8, 10, 14 and 17, Hirota et al. discloses a microporous membrane as a separator for a battery and a method of making said membrane, comprising: forming a mixture of a polyethylene composition having 30-40% mass of an UHMWPE and 60-70% mass of HDPE (which reads on claims 10 and 17) with a liquid paraffin and an antioxidant; melting and mixing the mixture to form a solution which is then extruded from a T-die and drawn with a cooling roll to produce a gel-like molded membrane; said molded membrane is then biaxially stretched by 5 times in both a longitudinal and width direction at 115º C; said stretched membrane is then washed and air-dried and then re-stretched by 1.60 times in the width direction at 127º C, then relaxed in the width direction at a rate of 6-9%, and then subjected to thermal fixing at a temperature of 130º C to produce a polyethylene microporous membrane with a thickness of 3 microns (Abstract and paragraphs [0012, 0069, 0073-0076, and Tables 1-4). The membrane of Hirota and the present invention has the same components and is made by the same method, and therefore intrinsically has the claimed light transmittance. See MPEP 2112.
As to Claim 9, Hirota et al. discloses wherein the polyolefin membrane has a puncture strength of 1960 mN (1.96 N) (Exampled 6). When the gravity of the resin composition used for the membrane is 1 g/cm3, porosity is 40% and thus it is recognized that the basis weight of the membrane is 2.4 g/m2. Therefore, the puncture strength of the membrane of example 6 is 0.817 N per basis weight of 1 g/m2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (WO 2015/194504 A1; as found in IDS dated 08/22/2019 and using machine translation for citation purposes).
As to Claims 11 and 18-19, Hirota et al. teaches wherein the membrane has a tensile strength in the MD direction of 110 MPa or more and a tensile elongation in the MD direction of 80% or greater, which overlap with the claimed ranges (tables 3-4 and paragraph [0050-0051]). Hirota further recognizes the tensile strength and tensile elongation in the MD direction as result-effective variables that are optimized to reduce breaking of the membrane and crushing of the pores (paragraphs [0050-0051]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the membrane of Hirota to comprise the claimed tensile strength and elongation in the MD direction because Hirota teaches that a membrane that is not easily broken and wherein the micropores are not easily crushed is provided (paragraph [0050]). In addition, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B.



Claim(s) 12-13, 15-16 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (WO 2015/194504 A1; as found in IDS dated 08/22/2019 and using machine translation for citation purposes) as applied to claims 8-11, 14 and 19 above and in view of Kikuchi et al. (JP 2015-228358 A; as found in IDS dated 08/22/2019 and using machine translation for citation purposes).
As to Claims 12-13, 15-16 and 20-25, Hirota et al. discloses the membrane of claim 8 as discussed in the rejections above. Hirota does not specifically disclose wherein a multilayered membrane, or a laminated membrane comprising one or more coating layers on the surface of the microporous membrane of claim 8.
However, Kikuchi teaches of providing a laminate of a variety of modified porous layers on a porous membrane to impart excellent mechanical properties, heat resistance, permeability, dimensional stability, shutdown properties, meltdown properties, etc. (Abstract and paragraphs [0003 and 0018-0019]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery of Hirota to comprise a laminated multilayered membrane because Kikuchi teaches that a membrane having excellent mechanical properties, heat resistance, permeability, dimensional stability, shutdown properties, meltdown properties, etc. can be provided (Abstract and paragraphs [0003 and 0018-0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727